FILE COPY




   In the Estate of Manuel
Arizola, DeceasedAppellant/s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                      May 10, 2013

                                   No. 04-12-00062-CV

                    IN THE ESTATE OF Manuel ARIZOLA, Deceased
                  From the County Court at Law No. 1, Webb County, Texas
                             Trial Court No. 2010-PB4-000054
                      Honorable Alvino (Ben) Morales, Judge Presiding

                                           And

                                   No. 04-12-00063-CV

                    IN THE ESTATE OF Romen ARIZOLA, Deceased
                  From the County Court at Law No. 2, Webb County, Texas
                             Trial Court No. 2010-PB4-000096
                      Honorable Alvino (Ben) Morales, Judge Presiding

                                        ORDER
    The Appellant’s Unopposed Motion to Extend Time to File Motion for Rehearing is
GRANTED. The motion for rehearing is due on June 10, 2013.
                                               cms

                                                 _________________________________
                                                 Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of May, 2013.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court